Citation Nr: 0817532	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970.  He died in June 2000.  The appellants are the 
daughters of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
June 2000; the immediate cause of death was listed as 
septicemia due to or as a consequence of urinary tract 
infection and renal failure.

2.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.

3.  No competent medical evidence links the cause of the 
veteran's death with his service.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

5.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death, 
nor was he a former prisoner of war who died after September 
30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.312, 3.316 (2007).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were not provided to the appellants until 
after the February 2002 decision.  Since then, however, the 
content of the notices provided to the appellants fully 
complied with the requirements of that statute.  The 
appellants have been afforded a meaningful opportunity to 
participate in the adjudication of their claim, to include 
the opportunity to present pertinent evidence.  The Board 
notes that the appellants requested and were scheduled for a 
RO formal hearing and a Travel Board hearing; however, they 
failed to appear for these scheduled hearings.  Thus any 
error in the timing was harmless, the appellants were not 
prejudiced.  Simply put, there is no evidence any VA error in 
notifying the appellants that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Here, the remaining VCAA duty to notify was satisfied by way 
of letters sent to the appellants in February 2002 and 
December 2003 that fully addressed all four notice elements 
in this matter.  The letters informed the appellants of what 
evidence was required to substantiate the claims and of the 
appellants' and VA's respective duties for obtaining 
evidence.  The appellants were also asked to submit evidence 
and/or information, which would include that in their 
possession, to the AOJ.

This notice was sufficient with regard to the Court's 
language in Hupp.  Because service-connection was not in 
place for any disabilities suffered by the veteran, properly 
tailored notice need not have included the items listed as 
(1) and (2) above. Furthermore, the appellants indicated in 
correspondence to the VA that they were aware that the 
veteran was not service connected for any disability during 
his lifetime; they asserted that he should have been service 
connected for post-traumatic stress disorder.  Given these 
facts, the February 2002 and December 2003 letters provided 
the appellants with properly tailored notice which informed 
them of the evidence needed to show that the veteran died 
from a service-related injury or disease; notice that 
encompassed, in lay person's terms, the requirements for 
substantiating a claim that the veteran died of a condition 
that warranted service connection.

The Board acknowledges that the appellants were not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the appellants' claims for 
entitlement to DIC benefits and for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C. § 
1151 and 38 U.S.C.A. § 1318 are denied.  Matters concerning 
the disability and the effective date of an award do not 
arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  The appellants have not identified 
any outstanding evidence, to include medical records that 
could be obtained to substantiate the denied claim.  The RO 
made several attempts to contact Dr. Phil Parker concerning 
any additional records in his possession; however, there was 
no reply.  The RO also contacted the appellants in order to 
obtain assistance in obtaining these records with no 
response.  "The duty to assist is not always a one-way 
street. If [an appellant] wishes help, [s]he cannot passively 
wait for it in those circumstances where [s]he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellants that reasonably affects the fairness 
of this adjudication. 

Background

The applicants are seeking service connection for the cause 
of the veteran's death and entitlement to DIC benefits under 
38 U.S.C.A. § 1318.

The death certificate reflects that the veteran died in June 
2000, and that the cause of death was septicemia due to or as 
a consequence of urinary tract infection and renal failure.  
At the time of his death, service connection was not in 
effect for any disorders.

The appellants contend, in essence, the veteran had symptoms 
of post-traumatic stress disorder (PTSD) and that his case 
was never sent to the rating board.  They indicated he had a 
Global Assessment of Functioning (GAF) score of 35 and self 
medicated with alcohol.  They indicated that the veteran's 
PTSD would have made him qualified for VA pension and 
compensation.  However, there is no evidence that the veteran 
ever filed a claim with the VA for service connection for 
PTSD.  The veteran was denied entitlement to a nonservice-
connected pension in an August 1997 rating decision.

Service medical records show no complaints, treatment, or 
diagnosis of a genitourinary/renal condition.  The veteran 
was treated in service for penile lesions and venereal 
disease while in service.  The veteran's separation 
examination in February 1970 showed normal clinical 
evaluation of the genitourinary system and normal psychiatric 
evaluation. 

VA treatment records dated April 1989 to July 1991 show 
treatment for dementia and organic brain syndrome in June and 
September 1998.  Treatment records show that the veteran had 
three strokes in the last year.  He had a history of heavy 
alcohol dependence.  There was a history of syphilitic 
neuropathy and transient ischemic attack (TIA).  The 
assessment in September 1998 was dementia secondary to 
stroke, syphilis, and alcohol.  The veteran was assessed a 
GAF of 35.




Cause of death

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

In the present case, other than treatment for venereal 
disease, a urinary tract infection or genitourinary condition 
was not demonstrated or diagnosed in the veteran during 
active duty or at any time prior to 2000, approximately 30 
years after separation.  In addition, medical records do not 
show a diagnosis of PTSD or that the veteran's death was in 
any way related to service.  The medical evidence does show 
that the veteran's dementia and psychiatric symptoms were due 
to stroke, syphilis, and alcohol dependence.

The Board does not doubt the sincerity of the appellants' 
beliefs and it empathizes with their loss.  However, there is 
simply no medical evidence to support their contention that 
the veteran's death was related to service.  As the 
appellants are not trained in the field of medicine, they are 
not competent to offer opinions regarding any medical 
causation leading to the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the medical evidence and the death certificate, it 
appears that the only disorders that caused or contributed to 
cause the veteran's death were a urinary tract infection and 
renal failure, disorders which were not related to service.  
Because the record fails to demonstrate any connection 
between the veteran's death and his military service, the 
appellants' claim of service connection for the cause of the 
veteran's death must be denied.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellants' claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service connected, even though the 
veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1). Here, 
the record is silent as to the veteran's conduct with respect 
to his death.  Since the evidence must establish all 
requirements for a claimant to qualify for the benefits, and 
the record does not establish the first requirement, benefits 
are not warranted on this record.  Nor does the record 
establish the second requirement-namely, that at the time of 
death, certain requirements for total disability compensation 
must have been met.  38 C.F.R. § 3.22(a)(2).  There are three 
ways in which the total disability requirement can be met.  
The veteran was receiving, or was entitled to receive, 
compensation for a service-connected disability that (1) was 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; (2) was rated 
totally disabling continuously since the veteran's release 
from active duty, and for a period of not less than five 
years immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the veteran's death in June 
2000, the veteran had no service-connected disabilities.  As 
the veteran's did not have any service-connected disabilities 
that were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met. Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


